DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-8, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kubinski (US6972061) in view of Honbo (US5180457).
Regarding claim 1, Kubinski discloses a tire manufacturing method comprising:
causing a bead member having a bead core region and a bead filler region to be wrapped cylindrically about the outer circumferential surface of a carcass ply member which is wrapped cylindrically about a drum (Fig 2D-E);
and causing an outer zone of the carcass ply member to be folded back upon itself by way of a folded region so as to envelop the bead member (Fig 2D-E).
While Kubinski does not disclose that the bead filler region comprises: 
a first rubber region that is contiguous with the bead core region, and a second rubber region that is contiguous with the first rubber region; 
wherein the first rubber region comprises a first contiguous region arranged at a tip side thereof,
wherein the second rubber region comprises, at a base side thereof, a second contiguous region that is contiguous with the first contiguous region, and comprises, at a tip side thereof, a protruding region that protrudes from the first rubber region;
as viewed in a section taken along a diameter of the cylindrical bead member, a width of the second contiguous region decreases as one proceeds toward the base of the second rubber region and a width of the first contiguous region decreases as one proceeds toward the tip of the first rubber region;
wherein as viewed in the section taken along the diameter of the cylindrical bead member, a height of the first rubber region is greater than a height of the second rubber region;
wherein as viewed in the section taken along the diameter of the cylindrical bead member, a height of the second contiguous region is not less than 30% of the height of the second rubber region; and 
wherein when the bead member is wrapped about the outer circumferential surface of the carcass ply member, the second rubber region is already contiguous with the first rubber region, 
it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Honbo (Fig 1), which is within the tire bead art, teaches that the bead filler region can comprise of
a first rubber region (“hard rubber layer” (12)) that is contiguous with the bead core region, and a second rubber region that is contiguous with the first rubber region (comprising of both “reinforcing layers” (11)); 
wherein the first rubber region comprises a first contiguous region arranged at a tip side thereof (see Edited Honbo Fig 1 below),
wherein the second rubber region comprises, at a base side thereof, a second contiguous region that is contiguous with the first contiguous region, and comprises, at a tip side thereof, a protruding region that protrudes from the first rubber region (see Edited Honbo Fig 1 below);
as viewed in a section taken along a diameter of the cylindrical bead member, a width of the second contiguous region decreases as one proceeds toward the base of the second rubber region and a width of the first contiguous region decreases as one proceeds toward the tip of the first rubber region (see Edited Honbo Fig 1 below);
wherein as viewed in the section taken along the diameter of the cylindrical bead member, a height of the first rubber region is greater than a height of the second rubber region (see Edited Honbo Fig 1 below, in that the first rubber region is slightly taller);
wherein as viewed in the section taken along the diameter of the cylindrical bead member, a height of the second contiguous region is not less than 30% of the height of the second rubber region (see Edited Honbo Fig 1 below) ; and 
wherein when the bead member is wrapped about the outer circumferential surface of the carcass ply member, the second rubber region is already contiguous with the first rubber region (see Edited Honbo Fig 1),  
	for the benefit of increasing the distortion rigidity of the tire which improves the bead portion durability (C2 L10-13).






    PNG
    media_image1.png
    336
    712
    media_image1.png
    Greyscale
[AltContent: textbox (Edited Honbo Fig 1 delineating the various regions claimed)]
	Regarding claim 2, modified Kubinski teaches all limitations of claim 1 as set forth above. Additionally, Kubinski teaches that the method further comprises a folding fixture pressing on the carcass ply member that has been folded back upon itself in such fashion that pressure is directed toward an end of the carcass ply member from the folded region of the carcass ply member so as to cause the carcass ply member to be compression bonded to the bead member (Fig 2E) while Honbo teaches that when the carcass ply member is compression bonded to the bead member, the second rubber region is arranged between the first rubber region and the outer zone of the carcass ply member (see Edited Honbo Fig 1 above).  
	Regarding claim 4, modified Kubinski teaches all limitations of claim 1 as set forth above. Additionally, Honbo teaches that as viewed in the section taken along the diameter of the cylindrical bead member, a width of the protruding region is constant (see Edited Honbo Fig 1 above).
	Regarding claim 6, modified Kubinski teaches all limitations of claim 1 as set forth above. Additionally, Honbo teaches that the first rubber region comprises, at a base side thereof, a basal region that is contiguous with the bead core region, and as viewed in the section taken along the diameter of the cylindrical bead member, a width of the basal region decreases as one proceeds toward the tip of the first rubber region (see Edited Honbo Fig 1 above).
	Regarding claim 7, modified Kubinski teaches all limitations of claim 6 as set forth above. Additionally, Honbo teaches that when viewed in the section taken along the diameter of the cylindrical bead member, a width of the first rubber region decreases as one proceeds toward the tip of the first rubber region (see Edited Honbo Fig 1 above).
	Regarding claim 8, modified Kubinski teaches all limitations of claim 7 as set forth above. Additionally, Honbo teaches that when viewed in a section taken along a diameter of the cylindrical bead member, average width of the first rubber region is greater than average width of the second rubber region (see Edited Honbo Fig 1 above).
	Regarding claim 12, modified Kubinski teaches all limitations of claim 1 as set forth above. Additionally, Honbo teaches that when viewed in a section taken along a diameter of the cylindrical bead member, height of the first rubber region is not less than 60% of height of the bead filler region (see Edited Honbo Fig 1 above).
	Regarding claim 13, modified Kubinski teaches all limitations of claim 12 as set forth above. While modified Kubinski does not explicitly teach that when viewed in the section taken along the diameter of the cylindrical bead member, the height of the bead filler region is not less than 60 mm, the height of the first rubber region is not greater than 45 mm, and height of the second rubber region is not greater than 45 mm, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, since it has been held that discovering an optimum value of a result effective variable involved only routine skill in the art (see MPEP 2144.05 (II)). One would have been motivated to use the claimed ranges for the purpose of minimizing the weight of the bead filler/the tire, as increased weight would decrease fuel efficiency.
Regarding claim 15, Kubinski discloses a tire manufacturing method comprising:
causing a bead member having a bead core region and a bead filler region to be wrapped cylindrically about the outer circumferential surface of a carcass ply member which is wrapped cylindrically about a drum (Fig 2D-E);
causing an outer zone of the carcass ply member to be folded back upon itself by way of a folded region so as to envelop the bead member (Fig 2D-E);
and a folding fixture presses on the carcass ply member that has been folded back upon itself in such fashion that pressure is directed toward an end of the carcass ply member from the folded region of the carcass ply member so as to cause the carcass ply member to be compression bonded to the bead member (Fig 2E). 
While Kubinski does not disclose that the bead filler region comprises: 
a first rubber region that is contiguous with the bead core region, and a second rubber region that is contiguous with the first rubber region; 
wherein the first rubber region comprises a first contiguous region arranged at a tip side thereof, and comprises, at a base side thereof, and comprises, at a base side thereof, a basal region that is contiguous with the bead core region;
wherein the second rubber region comprises, at a base side thereof, a second contiguous region that is contiguous with the first contiguous region, and comprises, at a tip side thereof, a protruding region that protrudes from the first rubber region;
as viewed in a section taken along a diameter of the cylindrical bead member, a width of the second contiguous region decreases as one proceeds toward the base of the second rubber region and a width of the first contiguous region decreases as one proceeds toward the tip of the first rubber region;
wherein as viewed in the section taken along the diameter of the cylindrical bead member, a height of the first rubber region is greater than a height of the second rubber region;
wherein as viewed in the section taken along the diameter of the cylindrical bead member, a height of the second contiguous region is not less than 30% of the height of the second rubber region; and 
as viewed in the section taken along the diameter of the cylindrical bead member, a width of the protruding region is constant; 
as viewed in the section taken along the diameter of the cylindrical bead member, a width of the basal region decreases as one proceeds toward the tip of the first rubber region;
wherein as viewed in the section taken along the diameter of the cylindrical bead member, a width of the first rubber region decreases as one proceeds toward the tip of the first rubber region; 
wherein as viewed in the section taken along the diameter of the cylindrical bead member, an average width of the first rubber region is greater than an average width of the second rubber region;
wherein when the bead member is wrapped about the outer circumferential surface of the carcass ply member, the second rubber region is already contiguous with the first rubber region, 
and when the carcass ply member is compression bonded to the bead member, the second rubber region is arranged between the first rubber region and the outer zone of the carcass ply member,
it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Honbo (Fig 1), which is within the tire bead art, teaches that the bead filler region can comprise of
a first rubber region (“hard rubber layer” (12)) that is contiguous with the bead core region, and a second rubber region that is contiguous with the first rubber region (“reinforcing layer” (11)); 
wherein the first rubber region comprises a first contiguous region arranged at a tip side thereof and comprises, at a base side thereof, a basal region that is contiguous with the bead core region (see Edited Honbo Fig 1 above),
wherein the second rubber region comprises, at a base side thereof, a second contiguous region that is contiguous with the first contiguous region, and comprises, at a tip side thereof, a protruding region that protrudes from the first rubber region (see Edited Honbo Fig 1 above);
as viewed in a section taken along a diameter of the cylindrical bead member, a width of the second contiguous region decreases as one proceeds toward the base of the second rubber region and a width of the first contiguous region decreases as one proceeds toward the tip of the first rubber region (see Edited Honbo Fig 1 above);
wherein as viewed in the section taken along the diameter of the cylindrical bead member, a height of the first rubber region is greater than a height of the second rubber region (see Edited Honbo Fig 1 above, in that the first rubber region is slightly taller);
wherein as viewed in the section taken along the diameter of the cylindrical bead member, a height of the second contiguous region is not less than 30% of the height of the second rubber region (see Edited Honbo Fig 1 above) ; and 
as viewed in the section taken along the diameter of the cylindrical bead member, a width of the protruding region is constant (see Edited Honbo Fig 1 above); 
as viewed in the section taken along the diameter of the cylindrical bead member, a width of the basal region decreases as one proceeds toward the tip of the first rubber region (see Edited Honbo Fig 1 above);
wherein as viewed in the section taken along the diameter of the cylindrical bead member, a width of the first rubber region decreases as one proceeds toward the tip of the first rubber region (see Edited Honbo Fig 1 above); 
wherein as viewed in the section taken along the diameter of the cylindrical bead member, an average width of the first rubber region is greater than an average width of the second rubber region (see Edited Honbo Fig 1 above);
wherein when the bead member is wrapped about the outer circumferential surface of the carcass ply member, the second rubber region is already contiguous with the first rubber region (see Edited Honbo Fig 1 above),  
and when the carcass ply member is compression bonded to the bead member, the second rubber region is arranged between the first rubber region and the outer zone of the carcass ply member (see Edited Honbo Fig 1 above),
	for the benefit of increasing the distortion rigidity of the tire which improves the bead portion durability (C2 L10-13).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubinski (US6972061) and Honbo (US5180457) in view of Miyazaki (JP2012224678).
Regarding claim 10, modified Kubinski teaches all limitations of claim 4 as set forth above. While modified Kubinski does not teach that when viewed in a section taken along a diameter of the cylindrical bead member, the width of the second rubber region is not greater than 3 mm, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to do so, as Miyazaki, which is within the tire manufacturing art, teaches that the second rubber region (“strip apex” (12)) should have a width less than 2.0 mm ([0085], which encompasses part of the range of no greater than 3 mm) to not impair steering stability ([0085]).
Regarding claim 14, modified Kubinski teaches all limitations of claim 1 as set forth above. While modified Kubinski does not explicitly teach that a material of the first rubber region is the same as a material for the second rubber region, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Miyazaki, which is within the tire manufacturing art, teaches that a first rubber region (“bead apex” (4)) and a second rubber region (“strip apex” (12)) can have the same material (in this case a rubber composition) for the benefit of preventing separation between the two regions, improving the tire’s durability ([0074]). Examiner notes that in the case of Honbo, the material used in the second rubber region is “rubberized fiber cord fabrics” (C2 L22-23) so it would be the rubber covering the fiber cord fabrics that would be the same material as the first rubber region.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the claims regarding the claim objections and the 35 U.S.C. 112b rejections have been considered and properly address the issues. The objections to the claims and the 112b rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749